Title: From John Adams to Edmund Jenings, 28 March 1783
From: Adams, John
To: Jenings, Edmund


Sir
Paris. March 28. 1783

I am much obliged to you for your Favour of 21. and its Inclosures. I do not think myself at Liberty to write my private Sentiments about the Regulations of Trade between G. Britain and America, without consulting my Colleagues.— The British should have a Minister here to treat with Us upon this Matter.— all I can Say is that no commercial Regulations which Parliament can make will materially hurt America. but there are many which they may make which will ruin themselves. One Maxim I regard as infallible, “The more Priviledges they allow America, the better for themselves.—[”] Every Restraint will hurt only themselves.

I may assist their Deliberations, at present to print the inclosed Treaty and Convention, which I beg the favour of you to do, as soon as possible, in the News Papers.
With great Esteem, I have the Honour to be, Sir / your most obedient and most humble Servant
John Adams

